The opinion of the court was delivered by
Pierpoint, Ch. J.
It appears from the exceptions that under the call for soldiers, issued October 17, 1863, the quota of the town of Landgrove was in fact four men. On the 4th of December, 1863, the selectmen had enlisted the four men necessary to fill the quota of said town. They were mustered in on the 24th of December, and were applied upon and filled the quota of the town under said call. The plaintiff’s intestate, Warner, enlisted to the credit of said town on the 21st of December, 1863, and was mustered in on the 24th of December, and was not applied upon the quota under the call of 1863, but upon a subsequent one. Upon these facts the plaintiff’s intestate does not come within any principle entitling him to recover, recognized in any decided case upon this subject from Gale v. Jamaica, 39 Vt., 610, to Bucklin v. Sudbury, 43 Vt., 700, which is the last reported case.
If the plaintiff in this case can recover, it must be by reason of the peculiar phraseology of the vote of the town, passed December 1, 1863. In construing this vote we must look at the warning under which the meeting was held that passed the vote. The 2d article in the warning was, “ to see what course the town will take in regard to raising of soldiers that the town is now called upon to furnish.” “ 3d. To see what bounty the town will agree to pay as inducement for volunteers to enlist.” These two articles in the warning manifestly relate to one and the same subject, that is, the means that the town will adopt to raise the men necessary to fill their then quota, whether by offering a bounty, and what bounty, or otherwise; and that there might be no uncertainty *468about the warning, the selectmen inserted the 3d article, to give the inhabitants notice that the subject of paying bounties was one of the matters to be considered — all having reference to the number of men then required. When the inhabitants assembled in pursuance of such warning, they voted to pass over the 2d article, and proceeded to act under the 3d, thus indicating an intention to rely upon the offer of a bounty as the means by which to raise the required number of men. The town then voted to raise $300 as a bounty for each man while in the service. Then “ voted to raise the money on the grand list.” ' Then voted to. pay these men, if raised, the bounty of $300 each, when mustered into service.
We think these votes, when considered in connection with the warning, and the purpose for which the meeting was called, as manifested by the warning, must be regarded as having reference to the men that the town was then called upon to furnish, and not to any men, and any number of men, that might thereafter enlist to the credit of the town. Judgment affirmed.